In a negligence action to recover damages for personal injuries, plaintiff appeals (1) from a judgment of the Supreme Court, Nassau County, entered January 20, 1965, which dismissed the com-, plaint against all of the defendants and (2) “from plaintiff’s motion to set aside the verdict of the jury.” The complaint was dismissed during trial as against defendants River Holding Co., Inc., and Merrywood Country Club, Inc., and the jury rendered a verdict in favor of the remaining defendants, General Contractors Equipment Rental Corp., Kings Park Construction Corp. and Jesse Searles. Judgment affirmed, without costs. No opinion. Appeal from “ plaintiff’s motion to set aside the verdict of the jury ” dismissed, without costs. No order denying such a motion is printed in the joint appendix submitted; the denial of the motion has been reviewed on the appeal from the judgment. Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.